*697In a proceeding to stay an uninsured motorist arbitration, Allstate Insurance Company appeals from an order of the Supreme Court, Kings County (Silverman, J.H.O.), dated June 30, 2003, which, after a hearing, in effect, granted the petition.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Kings County, for a new determination of the proceeding following a new hearing.
The judicial hearing officer’s implicit denial of the unopposed request by the appellant’s attorney for an opportunity to produce certified mail receipts was improvident (see Matter of Ace Truck Rental Corp. v Hale Trailer & Truck Equip., 79 AD2d 635 [1980]), “especially in light of the fact . . . that the court had taken the position that said documentary evidence was a sine qua non of petitioner’s case” (id., at 636; see Cantoni ITC USA v Milano Intl., 300 AD2d 334 [2002]). Accordingly, we reverse the order, in effect, granting the petition, and remit for a new determination of the proceeding following a new hearing. Florio, J.P., Adams, Mastro and Lifson, JJ., concur.